Dismissed and Memorandum Opinion filed July 3, 2008







Dismissed
and Memorandum Opinion filed July 3, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01056-CV
____________
 
DOV AVNI KAMINETZKY A/K/A DOV K.
AVNI, Appellant
 
V.
 
UNION PLANTERS BANK AND UNION
PLANTERS BANK N.A., Appellees
 

 
On Appeal from the 333rd District
Court
Harris County, Texas
Trial Court Cause No.
2005-51380
 

 
M E M O R
A N D U M  O P I N I O N




This is
an attempted appeal from a trial court order signed October 18, 2007.  The
notice of appeal was filed December 4, 2007.  On January 8, 2008, the court
notified appellant that the filing fee was due.  On February 19, 2008,
appellant filed a motion to proceed without payment of costs in this court.  On
April 24, 2008, this court abated the appeal and ordered appellant to file an
affidavit of indigence in the trial court on or before May 26, 2008.  This
court ordered appellant to file a supplemental clerk=s record containing the affidavit of
indigence, any contest filed thereon, the trial court=s ruling on any contest, and the
trial court=s finding as to whether the appeal was frivolous.  In the order, we
notified appellant that failure to file the supplemental clerk=s record on or before June 23, 2008,
or  failure to show good cause for delay in filing the supplemental clerk=s record, would result in dismissal
of this appeal.  No response from appellant has been received.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed July 3,
2008.
Panel consists of Justices Frost, Seymore, and Guzman.